--------------------------------------------------------------------------------



EXHIBIT 10.1

 

[THE BANK OF GLEN BURNIE LETTERHEAD]

 

June 15, 2015

 

Mr. John M. Wright

10019 Rolling Rive Run

Laurel, Md. 20723

 

Dear John,

 

On behalf of The Bank of Glen Burnie and the Board of Directors, it is my
pleasure to offer you the position of Chief Financial Officer/Senior Vice
President, reporting to me. This position has an annual salary of $176,000.00,
which will be paid to you on a bi-weekly basis (less withheld taxes as required
by law and such other amounts as you authorize in writing to be deducted).

 

The bonus plan for 2016 and beyond, should such a plan exist, is based upon the
goals and objectives agreed to in the performance development planning process
with Michael Livingston and Board approval.

 

Merit increases with The Bank of Glen Burnie are implemented on a common date in
November of each year for Senior Management. Evaluations and merit increases are
predicated upon performance during the preceding fiscal year.

 

Your annual leave for 2015 will be prorated and your leave entitlement will be
37.50 hours (one week). Effective January 1, 2016, you will be eligible for six
(6) weeks of annual leave for each year thereafter. Unused annual leave of no
more than 37.50 hours may be carried over to the next year after completion of
one year of service.

 

As a full-time salaried employee, you are eligible to participate in the
following plans: Medical, Dental, Vision ,Short Term, Long Term Disability,
401(k), Group Term Life, Accidental Death and Dismemberment, Flexible Spending
Account and Annual Leave. Details of these plans will be communicated to you in
the orientation packet.

 

Your employment with The Bank of Glen Burnie is at-will and either party can
terminate the relationship at any time with or without notice. You acknowledge
that this offer letter represents the entire agreement between you and The Bank
of Glen Burnie. This offer letter does not constitute a contract of employment
for any period of time and constitutes the full commitments that have been
extended to you.

 

Should you have any questions please contact me at 410-768-8858. The skills and
knowledge you will bring with you will be a definite asset to our organization.
We look forward to having you join the Bank.

 

If you are in agreement with the above outline, kindly indicate your
understanding and acceptance of our offer by signing below and returning a copy
in the enclosed envelope within seven (7) days of receipt.

 

Sincerely,

 

   /s/ Michael G. Livingston     Michael G. Livingston     President           I
agree to the terms of the employment above.            /s/ John M. Wright    
John M. Wright         6-18-15     Date        Sept. 28, 2015     Employment
Date  



 



 